EXCLUSIVE LICENSE AND DISTRIBUTION AGREEMENT

 

 



THIS AGREEMENT made as of the 22 of January 2014.

 

 

BETWEEN:

 

ME RESOURCE CORP., a corporation incorporated under the laws of the Province of
British Columbia and having its head office at Suite 900 555 Burrard Street,
Vancouver, British Columbia, Canada V7X 1M8.

 

(hereinafter called “MEC”)

 

OF THE FIRST PART

 

AND

 

WELL POWER INC., a company incorporated under the laws of the NEVADA, and having
its head office at No. 16D, Jalan 6/5 Taman Komersial, Pandan Indah, Malaysia

 

(hereinafter called the “WPI”)

 

OF THE SECOND PART

 

 

WHEREAS MEC is the developer and manufacturer of the products listed and
described in technical detail in Schedule “A” attached hereto (the “Products”);

 

WHEREAS, MEC and WPI understand that prior to exclusivity being granted to WPI,
a full-scale pilot project will have to be established within the prescribed
Territory, at a site determined by WPI and agreed upon by all parties.

AND WHEREAS, WPI wishes to obtain from MEC the exclusive right to distribute and
deploy the Products in Texas and first right of refusal to additional
territories within the United States for oil and gas producers, operators, and
service providers (hereto after referred to as the “Territory”) on the terms and
subject to the conditions herein contained.

  

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the respective
covenants and agreements of the parties contained herein, the sum of one dollar
now paid by each party hereto to each of the other parties hereto, and other
good and valuable consideration (the receipt and sufficiency of which hereby
acknowledged by each of the parties hereto), it is agreed as follows:

  

1.Appointment of Distribution

 

1.1.MEC appoints WPI as its exclusive distributor in the Territory for the
Products upon the terms and conditions herein set out.

 

1.2.The WPI hereby accepts its appointment as its exclusive distributor in the
Territory and agrees to purchase the Products from MEC in accordance with the
provisions herein set out.

 

1.3.As the exclusive distributor, WPI agrees to use its best commercial efforts
to promote the Products in the Territory.

 

2.Exclusivity of Appointment

 

2.1A $400,000 non-refundable license payment for the exclusive distribution
rights to distribute or deploy the Products in the Territory, except as herein
provided. The fee will be used towards the engineering and development of a
Territory specific full-scale pilot project. The payment is due by two
installments i) $100,000 within thirty (30) days after the filing of the Super
8-K with the US Securities and Exchange Commission and ii) balance of $300,000
within ninety (90) days after the filing of the Super 8-K with the US Securities
and Exchange Commission. WRI understands the Products are in the development
stage and MEC does not accept liabilities or obligations to refund any portion
of these payments.

 

2.2Providing WPI has paid the license payment and has not breached any of the
provisions of this Agreement and providing further that WPI meets its purchase
targets of two units in the first year and four units per annum in the second
year and in each subsequent year (after ramp up period of one year) and
diligently and faithfully carries out its duties and obligations imposed on it
by this Agreement. WPI, shall during the duration of this Agreement will be the
exclusive Distributor of MEC to deploy the Products within the Territory and MEC
shall not appoint any other sales or services representative nor otherwise
distribute or deploy the Products in the Territory, except as herein provided.

 

 

 



3.WPIs Customers

 

3.1WPI shall be restricted to distribution and deployment of MEC’s Products in
the Territory to oil and gas producers, oil and gas operators, oil and gas
service providers.

 

 

4.Status of WPI

 

4.1The status of WPI shall be that of an independent contractor and WPI shall
have no authority to assume or create any obligation whatsoever, expressed or
implied, in the name of MEC, nor to bind MEC in any manner whatsoever. WPI shall
have no authority hereunder to enter into any contract of sale or employment on
behalf of MEC, nor to endorse MEC’s cheques, nor to make allowances or
adjustments on MEC’s accounts for the return of merchandise, except pursuant to
the written authorization of MEC.

 

5.Sub-WPIs, Assignment

 

5.1.1WPI may not assign the Distribution rights under this agreement to a third
party, nor may WPI appoint a sub-WPI without the prior written consent of MEC.

 

6.Expenses

 

6.1All expenses in connection with WPI’s performance of this Agreement and its
activities as distributor, sales and services representative for MEC, including
but not limited to travel, automobile, salaries, supplies, transportation,
meals, lodging, insurance, advertising, sales promotion and taxes shall be borne
by WPI and WPI shall be solely responsible for the payment thereof.

 

7.Purchase and Sale of the Products

 

7.1Subject to and in accordance with the terms and conditions of this Agreement,
MEC hereby agrees to deploy to WPI, and WPI agrees to buy from MEC, the Products
at a price (the “Purchase Price”) as set forth in Schedule “A” attached hereto.

 

7.2The prices set out in Schedule “A” hereto, shall remain in full force and
effect from the date of the execution of this Agreement until and unless written
notice is provided to WPI by MEC, setting out an amended price list. Any price
increase provided by MEC to WPI shall take effect ninety (90) days from the date
the WPI is deemed to have received the Notice as provided herein. Any reduction
in price shall be deemed to be effective immediately and WPI shall have the
benefit of the lower price.

 

7.3All prices for the Products referred to herein are payable by WPI to MEC in
the currency of Canada.

 

8.Shipping and Payment Arrangements

 

8.1All purchases of Product by WPI shall be made by Purchase Orders issued by
WPI directly to MEC. The Products will be shipped to the destination stated on
Purchase Orders by MEC upon receipt by MEC of the purchase order. The Products
shall be sold F.O.B. MEC’s warehouse from which the shipment is made, where
title and risk shall pass to WPI. All costs of shipping to the destination
stipulated on the Purchase Orders shall be to the account of the WPI.

 

8.2Terms of payment will be thirty percent (30%) deposit with the acceptance of
Purchase Order and the balance net sixty (60) days from the date of MEC’s
invoices. MEC shall not date any invoice earlier than the date of shipment. WPI
will pay interest on overdue accounts at a rate of one percent (1%) per month
(twelve per cent (12%) per annum). On any accounts overdue in excess of sixty
days (60) days WPI will pay interest at a rate of two percent (2%) per month
beyond the sixty days.

 

 

9.Improvement of Product

 

9.1MEC shall be continuously increasing the efficiency of the Products and will
pass on all incremental improvements to WPI.

 

10.WPI Training

 

10.1MEC shall use its best commercial efforts to educate, train and inform WPI
about the Products so that WPI may fulfill its obligations under this Agreement.
The training shall take place at the premises of MEC, or, alternatively, at WPIs
expense, at a location mutually agreed upon by the parties.

 

2

 



 

11.Obligations of MEC

 

MEC agrees that during the term of this Agreement, it shall:

 

(a)Sell to WPI, at a Purchase Price, such quantities of the Products as are
ordered by WPI from time to time;

 

(b)Deliver all orders of the Products ordered by WPI, upon the terms otherwise
set out herein, within and not later than sixty (60) days from the date of the
receipt by MEC of the said order;

 

(c)Refund or credit to the account of WPI the amounts paid or owing by WPI for
any Products which are defective or faulty so as to be unsalable and which WPI
returns to MEC, provided that the fault or defect does not arise as a result of
the action of WPI or breach of WPI’s obligations under this Agreement;

 

(d)Use its best commercial efforts to maintain or improve the quality and
standards of the Products;

 

(e)Provide toWPI the resources so that WPI may print and produce sales
promotional material, at WPI’s expense.

 

(f)Assist WPI by all means in deploying and distributing the Products to
customers, including, without limitation, coordinating sales programmes with
WPI.

 



12. Responsibilities of WPI

 

12.1WPI agrees that during the term of this Agreement, it shall:



 

(a)Comply with all applicable laws in the Territory relating to the advertising
and distribution of the Products and with the terms and conditions of this
Agreement;



 

(b)Devote its best commercial efforts to the performance of its obligations
under this Agreement;

 

(c)Make every reasonable effort and use proper means to develop the market
potential for trade in the Products, and actively solicit orders for the
deployment of the Products, provided that in no event shall WPI be acquired to
expend any monies on advertising or other marketing and sales techniques, except
as WPI, in its sole discretion, determines appropriate; and

 

(d)Develop, promote and maintain with customers the goodwill and reputation of
the Products.

 

(f)Furnish technical research services if necessary, including but not limited
to reviewing and evaluating the requirements for the products and participating
in the selection and designation of the proper products and specifications
thereof;

 

(g)Furnish proper technical and operational services to all users of the
Products distributed in the Territory and the performance of warranty
obligations on the products in the manner specified from time to time by MEC.

 

(h)Maintain in the Territory suitable premises, equipment and current technical
and promotional literature for the Products; and employ sufficient and suitably
qualified and trained technical and other competent personnel necessary to carry
out the duties of WPI under this Agreement. WPI and its personnel shall maintain
a working knowledge and familiarity with the Products, including associated
services and attend training sessions as appropriate to maintain such knowledge
and familiarity.

 

(i)Keep MEC fully informed of commercial and market conditions within the
Territory and of the activities of customers and competitors and regularly
covers the trade industry for the purposes of furthering deployment of the
Products.

 

12.2WPI agrees that during the term of this Agreement it shall not:



 

(a)Directly or indirectly distribute, deploy or solicit orders for the Products
outside the Territory, except as may expressly be authorized by MEC.



 

13. Representations and Warranties

 

13.1WPI acknowledges that MEC is relying upon the representations and warranties
set out in this Agreement and in connection with its entering into this
Agreement WPI represents and warrants as follows:

 

(a)WPI is a valid subsisting corporation incorporated pursuant to the laws of
the Nevada;

 

(b)WPI has all requisite power and authority to execute and deliver this
Agreement and has all necessary power and authority to perform the obligations
of WPI as set out herein;

 

(c)the entering into of this Agreement will not result in the violation of any
of the terms and provisions of any Agreement, written or oral, to which WPI may
be a party; and

 

(d)the execution and delivery of this Agreement has been duly authorized by all
necessary actions on the part of WPI and this Agreement a legal and binding
obligation of WPI enforceable in accordance with its terms.

 

3

 



13.2MEC acknowledges that WPI is relying upon the representations and warranties
set out in this Agreement and in connection with its entering into this
Agreement MEC represents and warrants as follows:

 

(a)MEC is a valid subsisting corporation incorporated pursuant to the laws of
the Province of British Columbia;

 

(b)MEC has all requisite power and authority to execute and deliver this
Agreement and has all necessary power and authority to perform the obligations
as set out herein;

 

(c)the entering into of this Agreement will not result in the violation of any
of the terms and provisions of any Agreement, written or oral, to which MEC may
be a party;

 

(d)the execution and delivery of this Agreement has been duly authorized by all
necessary actions on the part of MEC and this Agreement when duly executed and
delivered by MEC will constitute a legal and binding obligation or MEC
enforceable in accordance with its terms; and

 

(e)MEC is the owner of any and all certifications, patents or patents pending
(the "Patents") with respect to the Products and no other person has any
interest whatsoever in the Patents.

 



14. Terms of Agreement

 

14.1This Agreement shall come into effect on its date of execution and shall
continue in full force and effect, unless terminated earlier in accordance with
the terms set out below, until the fifth (5th) anniversary of the date of
execution (the "Initial Term").

 

14.2WPI may terminate this Agreement at any time for any reason whatsoever by
providing ninety (90) days written notice to MEC, provided that prior to
providing such notice, WPI shall have paid all monies owing to MEC by WPI and
returned to MEC all displays for the Products and other promotional materials
provided by MEC to WPI.

 

14.3Provided that MEC and WPI have complied with all the terms and conditions
hereof, this Agreement may be renewed by the mutual consent of MEC and WPI at
the completion of the Initial Term and shall continue on the same terms and
conditions as contained herein for two (2) successive periods of an additional
five (5) year period each.

 

14.4Notwithstanding the provisions contained in Section 14.01 above, the parties
hereto agree that this Agreement shall immediately terminate without notice to
either party upon the occurrence of any one or more of the following events:

 

(a)if MEC (or WPI) shall file an assignment in bankruptcy or be or become
bankrupt upon the appointment of a receiver for all or substantially all of the
property or assets of MEC(or WPI) or upon the making by MEC (or WPI) of any
assignment or attempted assignment for the benefit of creditors or upon the
institution by MEC (or WPI) of any act or proceeding for the winding up of its
business or upon the sale or other disposition by MEC (or WPI) of all or
substantially all of its property and assets or upon any governmental authority
exercising any power or authority resulting in expropriation or, confiscation of
the property of or intervention in the affairs of MEC (or WPI) in such a manner
and to such an extent as to materially affect the ability of MEC(or WPI) to
manufacture, promote, distribute, deploy or create a demand for the Products in
the Territory. In the event that MEC (or WPI) fails to carry out and perform any
of its obligations whatsoever or breaches any of its covenants whatsoever
hereunder, the other party may give notice to the defaulting party specifying
the nature of the default and indicating the intention of the party giving the
notice to terminate this agreement effective on the last day of the month
following the month in which such notice was given unless such default has been
remedied by that date. In the event that the default is not remedied by the
party receiving such notice on or before the thirtieth (30th) day after the
giving of such notice, unless the party giving notice of the default shall give
notice that the default is waived, this Agreement and WPI distributorship hereby
created shall forthwith terminate as indicated in the notice.

 

14.5Upon termination of this Agreement:



 

(a)WPI shall discontinue any and all representations or implications that it is
a Distributor for or is otherwise affiliated with MEC; and

 

(b) MEC shall have the option to repurchase from WPI any of the Products in
WPI’s inventory at the cost to WPI for such Products, less any amount than owing
from WPI to MEC. Neither MEC nor the WPI shall be liable to the other by reason
of the termination of this Agreement for any damages, whether direct,
consequential or incidental, on account of the loss of prospective profits on
anticipated sales or on account of expenditures, investments, leases or
commitments in connection with the business or goodwill for the other or
otherwise, arising from the termination of this Agreement.

 

15. Use of Trade-marks

 

15.1With respect to the use of any of the trade-marks associated with the
Products, now or at any time registered in the name of MEC (the "Trade-marks"),
the parties agree as follows:

 

(a)all representations of any Trade-marks which WPI intends to use in any
promotional materials (the "Materials”) shall be submitted to MEC for prior
approval of design, colour and other details and no Materials containing any of
the Trademarks shall be distributed by WPI or on behalf of WPI without the
written approval of MEC; and

 

(b)MEC shall not withhold its approval unreasonably and, unless MEC has advised
WPI in writing within three (3) business days of receipt of the Materials for
approval that MEC does not approve of the use of such Materials, MEC shall be
deemed to have approved of the use of such materials.





 

15.2

WPI shall not change or vary any of the Trade-marks nor use any other
Trade-marks which are similar to or substantially similar to or so nearly
resembling the Trade-marks so as to be likely to cause deception or confusion to
the public.



 

15.3Unless otherwise provided in this Agreement, WPI shall accompany any and all
print use of the Trade-marks with an asterisk printed closely adjacent to each
printed representation of the Trade-marks.

 

4

 



15.4

With respect to the use of the Trade-marks WPI agrees as follows:



 

(a)WPI recognizes that MEC is the owner of the Trade-marks and all the goodwill
therein and agrees that the same shall remain vested in MEC both during the term
of this Agreement and thereafter and that the use of the Trade-marks by WPI
shall be used on behalf and for the benefit of MEC. WPI agrees not to challenge
the validity or ownership of the Trade-marks and/or the goodwill therein; and

 

(b)any goodwill which WPI may acquire from the use of the Trade-marks shall vest
in and become the absolute property of MEC and WPI undertakes and agrees at the
request of this Agreement, to execute all such instruments and to do all such
acts as may be necessary and desirable to vest absolutely in MEC the said
goodwill.

 



16. Non-Competition

 

16.1WPI hereby covenants and agrees that during the term of this Agreement, and
for a period of two (2) year following the termination of this Agreement, WPI
shall not, for whatever reason and with or without cause, either individually or
in partnership or jointly or in conjunction with any persons, firm, association,
syndicate, company, corporation or entity as principal, agent, employee,
shareholder, owner, investor, partner or in any other manner whatsoever,
directly or indirectly, carry on or be engaged in or be concerned with or
interested in or advise, lend money to, guarantee the debts or obligations of or
permit its name or any part thereof to be used or employed by any persons, firm,
association, syndicate, company, corporation or entity engaged in or concerned
with or interested in the business of manufacturing, producing, marketing,
distributing or deploying, for wholesale or retail, any Products similar to or
competitive with the Products within the Territory.

 

16.2WPI agrees that the remedy at law for any breach by it of the provisions
hereof may be inadequate and that in the event of such breach MEC shall be
entitled to make an application to the appropriate court granting MEC temporary
and/or permanent injunctive relief against WPI.

 

16.3WPI agrees that waiver by MEC of any breach of a covenant or provision
contained herein shall only be a waiver in respect of the particular breach
thereof giving rise to such waiver.

 

16.4If WPI is in breach of any of such restrictions the running of the period of
proscription shall be stayed and shall recommence upon the date WPI ceases to be
in breach thereof, whether voluntarily or by injunction.

 

17. Confidential Information

 

17.1WPI agrees that all information, knowledge and data of a confidential nature
(“Confidential Information”) which it shall acquire or which may come to its
knowledge during the term this Agreement shall at all times (both during the
term of this Agreement and subsequent to the termination thereof) and for all
purposes be held by WPI in confidence and WPI agrees that it shall not (both
during the term of this Agreement and subsequent to the termination thereof)
disclose, divulge, communicate orally, in writing or otherwise to any person or
persons any Confidential Information. Notwithstanding the above, WPI shall be
entitled to disclose such Confidential Information to its duly appointed Sub
distributors. For the purposes hereof, “Confidential information” includes, but
is not limited to information emanating from NDA, its associates, affiliates,
agents or suppliers or conceived or developed by MEC concerning research,
development, patents, copyright, industrial property rights, marketing plans and
strategies, profits, costs, pricing and systems of procedure.

 

17.2Immediately following the termination of this Agreement, WPI agrees to
transfer and deliver to MEC all documents, notebooks, charts, files and records
containing or in referencing Confidential Information including copies,
summaries, and notes in its possession or control.

 

 

18.Suggested Trade Prices

 

WPI acknowledges that it is under no obligation to accept any suggested trade
price for the Products which may from time to time be communicated to WPI by
MEC. Such suggested trade prices are provided by MEC for guidance only. MEC
acknowledges that WPI shall in no way suffer in its business relations with MEC
or any other person if it fails to accept such suggested trade prices.

 

19.Acceptance and Warranty

 

19.1In the event of any shortage, damage or discrepancy in or to a shipment of
Products, WPI shall promptly report the same to MEC and furnish such written
evidence or other documentation within 10 days of arrival of the Products at
WPI’s shipping address as MEC may reasonably request. If the substantiating
evidence delivered by WPI demonstrates to MEC’s reasonable satisfaction that MEC
is responsible for such shortage, damage or discrepancy, MEC shall promptly
deliver additional or substitute Products to WPI in accordance with the delivery
procedures set forth herein; provided that in no event shall MEC be liable for
any additional costs, expenses or damages incurred by WPI directly or indirectly
as a result of such shortage, damage or discrepancy in or to a shipment.

 

19.2Product Warranty. MEC shall provide warrants for a period of twelve (12)
months after the date of delivery in accordance with Section 4.3 that the
Workmanship shall be free from defects. All other materials shall be warranted
under the same terms and conditions as have been provided to MEC from the
manufacturers of the components of the Micro Refinery. WPI shall return all
Products that WPI believes are defective and that are subject to the foregoing
warranty for MEC’s inspection. The determination of whether a Product is
defective shall be made by MEC with reasonable discretion. All such replaced
Products shall become the property of MEC upon their replacement.

 

19.3Notice. Warranty claims hereunder must be made promptly and in writing; must
recite the nature and details of the claim, the date the cause of the claim was
first observed and the manufacturing lot and serial number of the Product
concerned; and must be received by MEC no later than 10 days after the
expiration of the warranty period provided for in Section 19.2.



5

 

 

19.4Excluded Claims. MEC shall have no obligation under Section 19.2 in the
event that: Repair or replacement of Products shall have been required through
normal wear and tear or necessitated in whole or in part by force, or by the
fault or negligence of WPI or its customers; or The Products have not been
properly used, maintained or stored in accordance with MEC then applicable
instructions regarding the Products, whether by WPI or its customers, or shall
have been modified in any manner.

 

19.5Limited Warranty. THE WARRANTIES SET FORTH IN THIS ARTICLE 19 ARE INTENDED
SOLELY FOR THE BENEFIT OF WPI. ALL CLAIMS HEREUNDER SHALL BE MADE BY WPI AND MAY
NOT BE MADE BY WPI’S CUSTOMERS. THE WARRANTIES SET FORTH ABOVE ARE IN LIEU OF
ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY DISCLAIMED AND
EXCLUDED BY MEC, INCLUDING WITHOUT LIMITATION ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR USE AND ALL OBLIGATIONS OR LIABILITIES ON
THE PART OF MECFOR DAMAGES ARISING OUT OF OR IN CONNECTION WITH THE USE, STORAGE
OR PERFORMANCE OF THE PRODUCTS.

 



20.Assignment Rights

 

21.1The parties hereto agree that WPI shall not be entitled, to assign this
Agreement to a third party unless agreed upon by MEC.

 

 

22. GENERAL CONTRACT PROVISIONS

 

22.1All notices, requests, demands, purchase orders or other communications
(collectively, “Notices”) by the terms hereof required or permitted to be given
by one party to any other party, or to any other person shall be given in
writing by personal delivery or by registered mail, postage prepaid, and by
facsimile transmission to such other party as follows:

 

(a) To MEC at:



ME Resource Corp.

Suite 900, 555 Burrard Street,

Vancouver, British Columbia, Canada V7X 1M8

Tel: (604) 893 7033

Fax: (604) 692 2801

 

(b) To WPI at:

  Well Power Inc. C/o: Cane and Clark

3273 Warm Springs Rd.
Las Vegas, NV 89120
Tel: 702.312.6255
Fax: 702.944.7100

 

or at such other address as may be given by such person to the other parties
hereto in writing from time to time. If any party bound hereby or any permitted
transferee of shares hereunder shall not have given the parties hereto notice
setting forth an address for the giving of Notices, the Notice for such person
shall be deemed to have been properly given if given in accordance with the
terms hereof as if given to the transferor(s) of such shares.

 

All such Notices shall be deemed to have been received when delivered or
transmitted, or, if mailed, 48 hours after 12:01 a.m. on the day following the
day of the mailing thereof. If any Notice shall have been mailed and if regular
mail service shall be interrupted by strikes or other irregularities, such
Notice shall be deemed to have been received 48 hours after 12:01 a.m. on the
day following the resumption of normal mail service, provided that during the
period that regular mail service shall be interrupted all Notices shall be given
by personal delivery or by facsimile transmission.

 

22.2The parties shall sign such further and other documents, cause such meetings
to be held, resolutions passed and by-laws enacted, exercise their cote and
influence, do and perform and cause to be done and performed such further and
other acts and things as may be necessary or desirable in order to give full
effect to this Agreement and every part thereof.

 

22.3This Agreement may be executed in several counterparts, each of which so
executed shall be deemed to be an original and such counterparts together shall
be but one and the same instrument.

 

22.4Time shall be of the essence of this Agreement and or every part hereof and
no extensions or variation of this Agreement shall deploy as a waiver of this
provision.

 

22.5This Agreement constitutes the entire Agreement between the parties with
respect to all of the matters herein and its execution has not been induced by,
nor do any of the parties rely upon or regard as material, any representations
or writings whatever not incorporated herein and made a part hereof and may not
be amended or modified in any respect except by written instrument signed by the
parties hereto. The Schedules referred to herein are incorporated herein by
reference and form part of the Agreement.

 

6

 

22.6This Agreement shall ensure to the benefit of and be binding upon the
parties and their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns.

 

22.7Unless otherwise provided for herein, all monetary amounts referred to
herein shall refer to the lawful money of Canada.

 

22.8The division of this Agreement into articles and sections is for convenience
of reference only and shall not affect the interpretation or construction of
this Agreement.

 



22.9This Agreement shall be governed by and construed in accordance with the
laws of the Province of British Columbia and the federal laws of Canada
applicable therein and each of the parties hereto agrees irrevocably to conform
to the non-exclusive jurisdiction of the Courts of such Province.

 

22.10In this Agreement, words importing the singular number shall include the
plural and vice versa, and words importing the use of any gender shall include
the masculine, feminine and neuter genders and the word “person” shall include
an individual, a trust, a partnership, a body corporate, an association or other
incorporated or unincorporated organization or entity.

 

22.11When calculating the period of time within which or following which any act
is to be done or step taken pursuant to this Agreement, the date which is the
reference date in calculating such period shall be excluded. If the last day of
such period is not a Business Day, then the time period in question shall end on
the first business day following such non-business day.

 

22.12Any references in the Agreement to any law, by-law, rule, regulation, order
or act of any government, governmental body or other regulatory body shall be
construed as a reference thereto as amended or re-enacted from time to time or
as a reference to any successor thereto.

 

22.13If any Article, Section or any portion of any Section of this Agreement is
determined to be unenforceable or invalid for any reason whatsoever that
unenforceability or invalidity shall not affect the enforceability or validity
of the remaining portions of this Agreement and such unenforceable or invalid
Article, Section or portion thereof shall be severed from the remainder of this
Agreement.

 

22.14The parties hereto agree that this Agreement may be transmitted by
facsimile or such similar devise and the reproduction of signatures by facsimile
or such similar device will be treated as binding as if original and each party
hereto undertakes to provide each and every other party hereto with a copy of
the Agreement bearing original signatures forthwith upon demand.

  

IN WITNESS WHEREOF the parties have duly executed this Distribution Agreement as
of the date first above written.

 

 

ME Resource Corp.

  

Per: /s/ Navchand Jagpal







[Authorized Signing Officer]

 

 

Well Power Inc.

 

Per: /s/ Cristian Neagoe



[Authorized Signing Officer]

 

7

 

SCHEDULE “A” Product Pricing

 

 

The Schedule would consist of the current product being manufactured by MEC for
which WPI is being retained to market, distribute, and deploy.

 

Micro Refinery Unit (MRU100) as protected by the Patent Application

 

Patent Information:

 

Patent Application in United States No. 61/899,523

Filing Date: November 4, 2012

Title: METHOD AND APPARATUS FOR PRODUCING CHEMICALS FROM A METHANE COINTAINING
GAS

 

Patent Summary:

 

The present invention relates to a method and an apparatus for producing
chemicals and/or heat/energy and/or water from a methane-containing gas. More
specifically, the present invention is concerned with a method and an apparatus,
which make use of heterogeneous catalysts, beginning with the partial oxidation
of methane to produce synthesis gas followed by a second catalytic reaction to
produce chemicals and/or heat/energy and/or water.

 

Unit Cost: The total cost of the MRU100 will be no more than $800,000 for a
Micro Refinery unit which includes a container sized unit with the capability to
process 100 mcf/day of natural gas (with H2S of no more than 50ppm) into
Engineered Fuels (up to 10 bbls/day), Clean Power (min 35kW) and fracking
quality water (up to 80bbls/day). MEC retains the right to increase this cost if
there are significant additional expenses in the manufacturing process but to no
more than manufacturing cost plus 40%.

 

Development of Pilot: The License Fee will be applied to the technical and
engineering development of the first demonstration unit in the territory and may
be used to develop catalyst for specific Engineered Fuels.

 

Revenue Sharing: Upon mutual consent of both Parties, MEC will retain ownership
and provide MRU100 as a leased unit over a term of 10 years at 50% of Unit Cost
and earn 50% of the net revenue from the operation of each unit.

 

Right of First Refusal: MEC will give WPI the right of first refusal to
additional territories within the United States providing WPI maintains the
financial, operational, and technical resources to expand into those additional
territories.

 

8

 



 

 

 